Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Regarding 35 USC § 112.
Applicant argues:
The Office alleges that the broadest interpretation of claims 1, 2, 4, and 19 invoke the interpretation under 35 U.S.C. § 112(f). The Applicant respectfully traverses this interpretation, at least in view of the amendments to independent claims 1 and 19.
The Applicant directly amends claim 1 (and indirectly amends claims 2 and 4) to recite the elements of: “wherein at least a portion of each of said units comprises one or more of a set of hardware circuits and executable code stored on a set of non-transitory computer-readable storage media or a combination of hardware circuits, and executable code stored on a set of non-transitory computer-readable storage media” (emphasis added). These amendments are supported at least in paragraphs [0058]-[0060] of the present specification. The Applicant submits that such amendments clarify claims 1, 2, 4, and 19 such that claims 1, 2, 4, and 19 do not trigger an interpretation under 35 U.S.C. § 112(f). Accordingly, the Applicant respectfully requests that claims 1, 2, 4, and 19 no longer be interpreted under 35 U.S.C. § 112(1).
Examiner replies that:
Claims are no longer interpreted under 35 USC 112(f).
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PRINGLE-PARKER whose telephone number is (571)272-5690 and e-mail is jason.pringle-parker@uspto.gov. The examiner can 
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, seehttp://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON A PRINGLE-PARKER/
Primary Examiner, Art Unit 2618